Per Curiam.
Suit by the appellee against, the appellant for work and labor, &c. Verdict and judgment for the plaintiff for 195 dollars, 90 cents.
The only question raised in the case is whether the evidence is sufficient to sustain the verdict and judgment. After a careful examination of the testimony, we are of *251opinion that it tends strongly to sustain the verdict, to say the least of it, and therefore that the judgment must be affirmed.
G. Holland and C. C. Binkley, for the appellant.
The judgment is affirmed with 5 per cent, damages and costs.